DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


	Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 5,038,799 to Fowler et al.
	Regarding claim 1, Fowler ‘799 discloses a ligature resistant restraint ring receptacle for attaching a restraint ring to a furniture piece, the restraint ring having a ring base 13 comprising a pin chamber 18 therein, the ligature resistant restraint ring receptacle comprising: a ball pin lock 17, the ball pin lock comprising a ligature resistant head 25, a body 23 and a lock tube 22, the ligature resistant head 25 comprising a conical shape, the body 23 on the head 25, the lock tube 22 on the body 21, the ligature resistant head 25 adapted to bear against the ring base 13 (col. 5, lines 1-8), the lock tube 22 attached to the furniture 16; and a collar 18, the collar having an outside surface, the collar 24 having an open interior, the body 21 in the open interior, the collar 24 between the head 25 and the furniture 16.  	
	Regarding claim 2, Fowler ‘799 discloses further comprising a base 14, the base having a ring side and a furniture side (fig 1), the base 14 adapted to attach to the furniture 16, the base further comprising a pin chamber opening 15 into the ring side and a mounting hole the body 23 in the pin chamber 18 (fig 1).  
	
Allowable Subject Matter
	Claims 3-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Claims 7-14 are allowed.
	The following is a statement of reasons for the indication of allowable subject matter:  the specific and detailed structure of the components of the ring base, lock pin and tapered collar as parts of the removable ring receptacle for attachment of a restraint ring to furniture.

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The listed prior art could be used in subsequent office actions.  The listed prior art supports is as follows: US-20100062634-A1 OR US-20190374371-A1 OR US-20180087867-A1 OR US-10980660-B2 OR US-10550609-B2 OR US-9248537-B2 OR US-8516732-B2 OR US-8500358-B1 OR US-7654027-B1 OR US-7562481-B2 OR US-4998308-A OR US-2480662-A OR US-4074373-A OR US-4807864-A OR US-4789183-A OR US-5546962-A OR US-6152645-A OR US-3897778-A OR US-20170165097-A1 OR US-20080077151-A1.

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA E MILLNER whose telephone number is (571)270-7507. The examiner can normally be reached M-F 8am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MONICA E MILLNER/Primary Examiner, Art Unit 3632